 

Exhibit 10.3

Office Lease

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

Between

HUDSON 333 TWIN DOLPHIN PLAZA, LLC, a Delaware limited liability company

as Landlord,

and

COHERUS BIOSCIENCES, INC., a Delaware corporation

as Tenant

 

 

 

 

--------------------------------------------------------------------------------

 

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between HUDSON 333 TWIN DOLPHIN PLAZA, LLC, a Delaware limited
liability company (“Landlord”), and COHERUS BIOSCIENCES, INC., a Delaware
corporation (“Tenant”).  The following exhibits are incorporated herein and made
a part hereof:  Exhibit A (Outline of Premises);  Exhibit B (Work Letter);
Exhibit C (Form of Confirmation Letter); Exhibit D (Rules and Regulations);
Exhibit E (Judicial Reference); Exhibit F (Additional Provisions); Exhibit G
(Intentionally Omitted); Exhibit H (Monument Sign Location); Exhibit I
(Potential Offering Space); and Exhibit J (Form of Letter of Credit).  

1 BASIC LEASE INFORMATION.

 

1.1 Date:

 

July 6, 2015

 

 

 

1.2 Premises.

 

 

 

1.2.1 “Building”:

333 Twin Dolphin Drive, Redwood City, California, commonly known as 333 Twin
Dolphin.

 

 

 

 

1.2.2 “Premises”:

Subject to Section 2.1.1, 27,532 rentable square feet of space located on the
sixth floor of the Building and commonly known as Suite 600, the outline and
location of which is set forth in Exhibit A.  

 

 

 

 

1.2.3 “Property”:

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.

 

 

 

 

1.2.4 “Project”:

The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.

 

 

 

1.3 Term

 

 

 

 

 

 

1.3.1 “Term”:

The term of this Lease (the “Term”) shall begin on the Commencement Date and
expire on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

 

 

 

 

1.3.2 “Commencement Date”:

The earlier of (i) the first date on which Tenant conducts business in the
Premises, or (ii) the later of (a)  October 22, 2015, or (b) the date on which
the Tenant Improvement Work (as defined in Exhibit B) is Substantially Complete
(as defined in Exhibit B), which is anticipated to be October 22, 2015.

 

 

 

 

1.3.3 “Expiration Date”:

The last day of the eighty-fourth (84th) full calendar month beginning on or
after the Commencement Date.

 

1.4 “Base Rent”:

 

 

 

 

Period During
Term

Annual Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)

Monthly Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)

Monthly
Installment
of Base Rent

 

 

 

 

 

 

Commencement Date through last day of 12th full calendar month of Term

$57.00

$4.75

$130,777.00

 

 

 

 

 

 

13th through 24th  full calendar months of Term

$58.68

$4.89

$134,631.48

 

 

 

 

 

 

25th through 36th full calendar months of Term

$60.48

$5.04

$138,761.28

 

 

 

 

 

 

37th through 48th  full calendar months of Term

$62.28

$5.19

$142,891.08

 

 

 

 

 

 

49th through 60th full calendar months of Term

$64.20

$5.35

$147,296.20

 

61st through 72nd full calendar months of Term

$66.12

$5.51

$151,701.32

 

 

 

 

 

 

73rd full calendar month of Term through Expiration Date

$68.04

$5.67

$156,106.44

1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Base Rent shall be abated, in the amount of
$134,631.48 per month, for the full calendar months of May, June and July of
2017; provided, however, that if a Default (defined in Section 19.1) exists when
any such abatement would otherwise apply, such abatement shall be deferred until
the date, if any, on which such Default is cured.

 

1.5 “Base Year” for Expenses:

Calendar year 2015.

 

 

“Base Year” for Taxes:

Calendar year 2015.

 

 

1.6 “Tenant’s Share”:

15.0622% (based upon a total of 182,789 rentable square feet in the Building),
subject to Section 2.1.1.

 

 

1.7 “Permitted Use”:

General office use consistent with a first-class office building; provided that
Tenant shall not at any time, including by a Transfer or Permitted Transfer (as
defined in Section 14 hereof), operate in the Premises as or with any of the
following entities or trade names: Targus International, Belkin Corporation,
Logitech Inc., or Micro Innovations.

 

 

1.8. “Security Deposit”:

None.

 

 

Prepaid Base Rent:

$130,777.00, as more particularly described in Section 3.

 

 

1.9 Parking:

Ninety (90) unreserved parking spaces, at the rate of $0.00 per space per month,
as such rate may be adjusted from time to time to reflect Landlord’s then
current rates.

Zero (0) reserved parking spaces.

 

 

1.10 Address of Tenant:

Before the Commencement Date:

 

201 Redwood Shores Parkway

Suite 200

Redwood City, California  94065

From and after the Commencement Date:  the Premises.

 

 

1.11 Address of Landlord:

Hudson 333 Twin Dolphin Plaza

c/o Hudson Pacific Properties

2655 Campus Drive, Suite 100

San Mateo, California  94403

Attn:  Building manager

 

with copies to:

Hudson 333 Twin Dolphin Plaza

c/o Hudson Pacific Properties

2655 Campus Drive, Suite 100

San Mateo, California  94403

Attn:  Managing Counsel

 

and:

Hudson 333 Twin Dolphin Plaza

c/o Hudson Pacific Properties

11601 Wilshire Boulevard, Sixth Floor

Los Angeles, California 90025

Attn:  Leasing

 

 

1.12 Broker(s):

Cornish & Carey Commercial (“Tenant’s Broker”), representing Tenant, and Cornish
& Carey Commercial (“Landlord’s Broker”), representing Landlord.

 

 

1.13 Building HVAC Hours and Holidays:

 

 

“Building HVAC Hours” mean 7:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other Comparable Buildings (defined in Section 25.10)
(collectively, “Holidays”).

 

 

1.14 “Transfer Radius”:

None.

 

 

1.15 “Tenant Improvements”:

As defined in Exhibit B.

 

 

1.16 “Guarantor”:

As of the date hereof, there is no Guarantor.

 

 

1.17 “Letter of Credit”:

Defined in Section 6 of Exhibit F.

2

--------------------------------------------------------------------------------

 

2 PREMISES AND COMMON AREAS.

2.1 The Premises.

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord.  Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time (but not
more than once during the Term)  re-measure the Premises and/or the Building in
accordance with any generally accepted measurement standards selected by
Landlord and adjust Tenant’s Share based on such re-measurement; provided
further, however, that any such re-measurement shall not affect the amount of
Base Rent payable for, or the amount of any tenant allowance applicable to, the
initial Term.  At any time Landlord may deliver to Tenant a notice substantially
in the form of Exhibit C, as a confirmation of the information set forth
therein.  Tenant shall execute and return (or, by notice to Landlord, reasonably
object to) such notice within ten (10) days after receiving it, and if Tenant
fails to do so, Tenant shall be deemed to have executed and returned it without
exception.

2.1.2 Except as expressly provided herein (including Exhibit B), the Premises
are accepted by Tenant in their configuration and condition existing on the date
hereof (or in such other configuration and condition as any existing tenant of
the Premises may cause to exist in accordance with its lease), without any
obligation of Landlord to perform or pay for any alterations to the Premises,
and without any representation or warranty regarding the configuration or
condition of the Premises, the Building or the Project or their suitability for
Tenant’s business.  Nothing in this Section 2.1.2 shall limit Landlord’s
obligations under Section 7.1.

2.2 Common Areas.  Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

3 RENT.  Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations.  As used herein, “Additional
Rent” means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder.  Monthly payments of Base Rent and monthly payments of
Additional Rent for Expenses (defined in Section 4.2.2), Taxes (defined in
Section 4.2.3) and parking (collectively, “Monthly Rent”) shall be paid in
advance on or before the first day of each calendar month during the Term;
provided, however, that the installment of Base Rent for the first full calendar
month for which Base Rent is payable hereunder shall be paid upon Tenant’s
execution and delivery hereof.  Except as otherwise provided herein, all other
items of Additional Rent shall be paid within 30 days after Landlord’s request
for payment.  Rent for any partial calendar month shall be prorated based on the
actual number of days in such month.  Without limiting Landlord’s other rights
or remedies, (a) if any installment of Rent is not received by Landlord or its
designee within five (5) business days after its due date, Tenant shall pay
Landlord a late charge equal to 5% of the overdue amount; and (b) any Rent that
is not paid within 10 days after its due date shall bear interest, from its due
date until paid, at the lesser of 18% per annum or the highest rate permitted by
Law (defined in Section 5).  Tenant’s covenant to pay Rent is independent of
every other covenant herein.  

4 EXPENSES AND TAXES.

4.1 General Terms.  In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year.  No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder.  Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

4.2 Definitions.  As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year (other than the Base Year and any
preceding calendar year) in which any portion of the Term occurs.

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property.  Landlord shall act in a reasonable
manner in incurring Expenses.  Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) a management fee in the amount (which is
hereby acknowledged to be reasonable) of 3% of gross annual receipts from the
Building (excluding the management fee), together with other fees and costs,
including consulting fees, legal fees and accounting fees, of all contractors
and consultants in connection with the management, operation, maintenance and
repair of the Property; (vii) the fair rental value of any management office
space (subject to Section 4.3); (viii) wages, salaries and other compensation,
expenses and benefits, including taxes levied thereon, of all persons engaged in
the operation, maintenance and security of the Property, and costs of training,
uniforms, and employee enrichment for such persons; (ix) the costs of operation,
repair, maintenance and

3

--------------------------------------------------------------------------------

 

replacement of all systems and equipment (and components thereof) of the
Property; (x) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in Common
Areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the cost of capital improvements or any other items that are
(A) intended to reduce current or future Expenses, enhance the safety or
security of the Property or its occupants, or enhance the environmental
sustainability of the Property’s operations, (B) replacements or modifications
of the nonstructural portions of the Base Building (defined in Section 5) or
Common Areas that are required to keep the Base Building or Common Areas in good
condition, or (C) required under any Law; (xiii) the cost of tenant-relation
programs reasonably established by Landlord; and (xiv) payments under any
existing or future reciprocal easement agreement, transportation management
agreement, cost-sharing agreement or other covenant, condition, restriction or
similar instrument affecting the Property.

Notwithstanding the foregoing, Expenses shall not include:  (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the item purchased
through such capital expenditure, as reasonably determined by Landlord, or (ii)
the period of time that Landlord reasonably estimates will be required for any
Expense savings resulting from such capital expenditure to equal such capital
expenditure; provided, however, that any capital expenditure that is included in
Expenses solely on the grounds that it is intended to reduce current or future
Expenses shall be so amortized over the period of time described in the
preceding clause (ii)); (b) depreciation; (c) principal and interest payments of
mortgage or other non-operating debts of Landlord; (d) costs of repairs to the
extent Landlord is reimbursed by insurance or condemnation proceeds; (e) except
as provided in clause (xiii) above, costs of leasing space in the Building,
including brokerage commissions, lease concessions, rental abatements and
construction allowances granted to specific tenants; (f) costs of selling,
financing or refinancing the Building; (g) fines, penalties or interest
resulting from late payment of Taxes or Expenses; (h) organizational expenses of
creating or operating the entity that constitutes Landlord; (i) damages paid to
Tenant hereunder or to other tenants of the Building under their respective
leases; (j) amounts (other than management fees) paid to Landlord’s affiliates
for services, but only to the extent such amounts exceed the prices charged for
such services by parties having similar skill and experience; (k) fines or
penalties resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors; (l) advertising and
promotional expenses; (m) Landlord’s charitable and political contributions; (n)
ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits made available to other tenants of
the Building but not to Tenant; (q) costs of purchasing or leasing major
sculptures, paintings or other artwork (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building); (r) any
expense for which Landlord has received actual reimbursement from a third party
(other than from a tenant of the Building pursuant to its lease); (s) costs of
curing defects in design or original construction of the Property; or (t) costs
that Landlord is entitled to recover under a warranty, except to the extent it
would not be fiscally prudent to pursue legal action to recover such costs; (u)
bad debt expenses; (v) costs of cleaning up Hazardous Materials, except for
routine cleanup performed as part of the ordinary operation and maintenance of
the Property (as used herein, “Hazardous Materials” means any material now or
hereafter defined or regulated by any Law or governmental authority as
radioactive, toxic, hazardous, or waste, or a chemical known to the state of
California to cause cancer or reproductive toxicity, including (1) petroleum and
any of its constituents or byproducts, (2) radioactive materials, (3) asbestos
in any form or condition, and (4) materials regulated by any of the following,
as amended from time to time, and any rules promulgated thereunder:  the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§§6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. §§2601, et seq.;
the Clean Water Act, 33 U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C.
§§7401 et seq.;The California Health and Safety Code; The California Water Code;
The California Labor Code; The California Public Resources Code; and The
California Fish and Game Code.); or (w) wages, salaries, fees or fringe benefits
(“Labor Costs”) paid to executive personnel or officers or partners of Landlord
(provided, however, that if such individuals provide services directly related
to the operation, maintenance or ownership of the Property that, if provided
directly by a general manager or property manager or his or her general support
staff, would normally be chargeable as an operating expense of a comparable
office building, then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property).

If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to Tenant is not provided by
Landlord to a tenant that provides such service itself, or any tenant of the
Building is entitled to free rent, rent abatement or the like), Expenses for
such year that vary with occupancy (which shall, for purposes hereof, include
the management fee set forth in clause (vi) of the first paragraph of this
Section 4.2.2) shall be determined as if the Building had been 100% occupied
(and all services provided by Landlord to Tenant had been provided by Landlord
to all tenants, and no tenant of the Building had been entitled to free rent,
rent abatement or the like) during such portion of such year.  Notwithstanding
any contrary provision hereof, Expenses for the Base Year shall exclude (a) any
market-wide cost increases resulting from extraordinary circumstances, including
Force Majeure (defined in Section 25.2), boycotts, strikes, conservation
surcharges, embargoes or shortages, and (b) at Landlord’s option, the cost of
any repair or replacement that Landlord reasonably expects will not recur on an
annual or more frequent basis.

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the
Property.  Taxes shall include (a) real estate taxes; (b) general and special
assessments; (c) transit taxes; (d) leasehold taxes; (e) personal property taxes
imposed upon the fixtures, machinery, equipment, apparatus, systems,
appurtenances, furniture and other personal property used in connection with the
Property; (f) any tax on

4

--------------------------------------------------------------------------------

 

the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) payments in lieu of taxes under any tax increment financing
agreement, abatement agreement, agreement to construct improvements, or other
agreement with any governmental body or agency or taxing authority.  Any costs
and expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in which they are incurred.  Notwithstanding any contrary provision
hereof, Taxes shall be determined without regard to any “green building” credit
and shall exclude (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, transfer taxes, estate
taxes, federal and state income taxes, and other taxes to the extent
(x) applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Property), or (y) measured
solely by the square footage, rent, fees, services, tenant allowances or similar
amounts, rights or obligations described or provided in or under any particular
lease, license or similar agreement or transaction at the Building; (ii) any
Expenses, and (iii) any items required to be paid or reimbursed by Tenant under
Section 4.5.

4.3 Allocation.  Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the
Property.  If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.

4.4 Calculation and Payment of Expense Excess and Tax Excess.

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant.  Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year.  If the amount paid by Tenant for such Expense
Year pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of
the actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent then or next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement.  Landlord shall use reasonable efforts to deliver
the Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies.  Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.

4.4.2 Statement of Estimated Expenses and Taxes.  Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess (the
“Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for such
Expense Year.  Upon receiving an Estimate Statement, Tenant shall pay, with its
next installment of Base Rent, an amount equal to the excess of (a) the amount
obtained by multiplying (i) the sum of Tenant’s Share of the Estimated Expense
Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts are set
forth in such Estimate Statement), by (ii) a fraction, the numerator of which is
the number of months that have elapsed in the applicable Expense Year (including
the month of such payment) and the denominator of which is 12, over (b) any
amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2.  Until Landlord delivers a new Estimate Statement (which Landlord
may do at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the sum of Tenant’s Share
of the Estimated Expense Excess plus Tenant’s Share of the Estimated Tax Excess,
as such amounts are set forth in the previous Estimate Statement.  Any failure
of Landlord to timely deliver any Estimate Statement shall not diminish
Landlord’s rights to receive payments and revise any previous Estimate Statement
under this Section 4.

4.4.3 Retroactive Adjustment of Taxes.  Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year or for the Base Year (whether by
reason of reassessment, error, or otherwise), Taxes for such Expense Year or the
Base Year, as the case may be, and the Tax Excess for such Expense Year shall be
retroactively adjusted.  If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Tax Excess, Tenant
shall pay Landlord the amount of such underpayment, or receive a credit in the
amount of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5 Charges for Which Tenant Is Directly Responsible.  Notwithstanding any
contrary provision hereof, Tenant, promptly upon demand, shall pay (or if paid
by Landlord, reimburse Landlord for) each of the following to the extent levied
against Landlord or Landlord’s property:  (a) any tax based upon or measured by
(i) the cost or value of Tenant’s trade fixtures, equipment, furniture or other
personal property, or (ii) the cost or value of the Leasehold Improvements
(defined in Section 7.1) to the extent such cost or value exceeds that of a
Building-standard build-out, as determined by Landlord; (b) any rent tax, sales
tax, service tax, transfer tax, value added tax, use tax, business tax, gross
income tax, gross receipts tax, or other tax, assessment, fee, levy or charge
measured solely by the square footage, Rent, services, tenant allowances or
similar amounts, rights or obligations described or provided in or under this
Lease; (c) any tax assessed upon the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of any portion of
the Property; and (d) any tax assessed on this transaction or on any document to
which Tenant is a party that creates an interest or estate in the Premises.

5

--------------------------------------------------------------------------------

 

4.6 Books and Records.  Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expense
Excess and/or Tax Excess for the Expense Year to which such Statement applies
and identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review.  Within a reasonable
time after receiving a timely Review Notice (and, at Landlord’s option, an
executed confidentiality agreement as described below), Landlord shall deliver
to Tenant, or make available for inspection at a location reasonably designated
by Landlord, copies of such records.  Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections.  Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Statement.  If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement.  Notwithstanding any contrary provision hereof,
Landlord shall not be required to deliver or make available to Tenant records
relating to the Base Year, and Tenant may not object to Expenses or Taxes for
the Base Year, other than in connection with the first review for an Expense
Year performed by Tenant pursuant to this Section 4.6.  If Tenant retains an
agent to review Landlord’s records, the agent must be with a CPA firm licensed
to do business in the State of California and its fees shall not be contingent,
in whole or in part, upon the outcome of the review.  Tenant shall be
responsible for all costs of such review.  The records and any related
information obtained from Landlord shall be treated as confidential, and as
applicable only to the Premises, by Tenant, its auditors, consultants, and any
other parties reviewing the same on behalf of Tenant (collectively, “Tenant’s
Auditors”).  Before making any records available for review, Landlord may
require Tenant and Tenant’s Auditors to execute a reasonable confidentiality
agreement, in which event Tenant shall cause the same to be executed and
delivered to Landlord within 30 days after receiving it from Landlord, and if
Tenant fails to do so, the Objection Period shall be reduced by one day for each
day by which such execution and delivery follows the expiration of such 30-day
period.  Notwithstanding any contrary provision hereof, Tenant may not examine
Landlord’s records or dispute any Statement if any Rent remains unpaid past its
due date.  If, for any Expense Year, Landlord and Tenant determine that the sum
of Tenant’s Share of the actual Expense Excess plus Tenant’s Share of the actual
Tax Excess is less or more than the amount reported, Tenant shall receive a
credit in the amount of its overpayment, or pay Landlord the amount of its
underpayment, against or with the Rent next due hereunder; provided, however,
that if this Lease has expired or terminated and Tenant has vacated the
Premises, Landlord shall pay Tenant the amount of its overpayment (less any Rent
due), or Tenant shall pay Landlord the amount of its underpayment, within
30 days after such determination.

5 USE; COMPLIANCE WITH LAWS.  Tenant shall not (a) use the Premises for any
purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Project, or constitutes a nuisance.  Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project, (ii) the
use, condition, configuration or occupancy of the Premises, (iii) any
Supplemental Systems (defined below) serving the Premises, whether located
inside or outside of the Premises, or (iv) the portions of Base Building Systems
(defined below) located in the Premises.  If, in order to comply with any such
Law, Tenant must obtain or deliver any permit, certificate or other document
evidencing such compliance, Tenant shall provide a copy of such document to
Landlord promptly after obtaining or delivering it.  If a change to any Common
Area or the Base Building (other than any portion of a Base Building System
located in the Premises) becomes required under Law (or if any such requirement
is enforced) as a result of any Tenant-Insured Improvement (defined in
Section 10.2.2), the installation of any trade fixture, or any particular use of
the Premises (as distinguished from general office use), then Tenant, upon
demand, shall (x) at Landlord’s option, either make such change at Tenant’s cost
or pay Landlord the cost of making such change, and (y) pay Landlord a
coordination fee equal to 10% of the cost of such change.  As used herein, “Law”
means any existing or future law, ordinance, regulation or requirement of any
governmental authority having jurisdiction over the Project or the parties.  As
used herein, “Supplemental System” means any Unit (defined in Section 25.5),
supplemental fire-suppression system, kitchen (including any hot water heater,
dishwasher, garbage disposal, insta-hot dispenser, or plumbing), shower or
similar facility, or any other system that would not customarily be considered
part of the base building of a first-class multi-tenant office building.  As
used herein, “Base Building System” means any mechanical (including HVAC),
electrical, plumbing or fire/life-safety system serving the Building, other than
a Supplemental System.  As used herein, “Base Building” means the structural
portions of the Building, together with the Base Building Systems.

6 SERVICES.

6.1 Standard Services.  Landlord shall provide the following services on all
days (unless otherwise stated below):  (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”) in season
during Building HVAC Hours, stubbed to the Premises; (b) electricity supplied by
the applicable public utility, stubbed to the Premises; (c) water supplied by
the applicable public utility (i) for use in lavatories and any drinking
facilities located in Common Areas within the Building, and (ii) stubbed to the
Building core for use in any plumbing fixtures located in the Premises;
(d) janitorial services to the Premises, except on weekends and Holidays; and
(e) elevator service (subject to scheduling by Landlord, and payment of
Landlord’s standard usage fee, for any freight service).

6.2 Above-Standard Use.  Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require.  Tenant shall not, without
Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1.  If Tenant’s consumption of electricity or water exceeds the rate
Landlord reasonably deems to be standard for the Building, Tenant shall pay
Landlord, upon billing, the cost of such excess consumption, including any costs
of installing, operating and maintaining any equipment that is installed in
order to supply or measure such excess electricity or water; provided that
Tenant shall not be required to install or pay for

6

--------------------------------------------------------------------------------

 

any such equipment unless and until Landlord has delivered notice of such
requirement and at any time after the date that is seven (7) days following such
notice, Tenant’s consumption again exceeds the rate Landlord reasonably deems to
be standard for the Building.  For purposes of the preceding sentence, any
consumption of electricity in a computer server room shall be deemed to exceed
the standard rate for the Building.  The connected electrical load of Tenant’s
incidental-use equipment shall not exceed the Building-standard electrical
design load, and Tenant’s electrical usage shall not exceed the capacity of the
feeders to the Project or the risers or wiring installation.  

6.3 Interruption.  Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.  Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than three (3)
consecutive business days after notice from Tenant to Landlord by a Service
Interruption that (a) does not result from a Casualty (defined in Section 11), a
Taking (defined in Section 13) or an Act of Tenant (defined in Section 10.1),
and (b) can be corrected through Landlord’s reasonable efforts, then, as
Tenant’s sole remedy, Monthly Rent shall abate for the period beginning on the
day immediately following such 3-business-day period and ending on the day such
Service Interruption ends, but only in proportion to the percentage of the
rentable square footage of the Premises made untenantable or inaccessible and
not occupied by Tenant.

7 REPAIRS AND ALTERATIONS.

7.1 Repairs.  Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as existed when Tenant took possession
and as thereafter improved, except for reasonable wear and tear and repairs that
are Landlord’s express responsibility hereunder.  Tenant’s maintenance and
repair obligations shall include (a) all leasehold improvements in the Premises,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease (the “Leasehold
Improvements”), but excluding the Base Building; (b) any Supplemental Systems
serving the Premises, whether located inside or outside of the Premises; and
(c) all Lines (defined in Section 23) and trade fixtures.  Notwithstanding the
foregoing, if a Default (defined in Section 19.1) or an emergency exists,
Landlord may, at its option, perform such maintenance and repairs on Tenant’s
behalf, in which case Tenant shall pay Landlord, upon demand, the cost of such
work plus a coordination fee equal to 10% of such cost.  Landlord shall perform
all maintenance and repairs to (i) the roof and exterior walls and windows of
the Building, (ii) the Base Building, and (iii) the Common Areas.

7.2 Alterations.  Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an “Alteration”) without Landlord’s prior consent,
which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by
Landlord.  Notwithstanding the foregoing, Landlord’s prior consent shall not be
required for any Alteration that is decorative only (e.g., carpet installation
or painting) and not visible from outside the Premises, provided that Landlord
receives 10 business days’ prior notice.  For any Alteration, (a) Tenant, before
beginning work, shall deliver to Landlord, and obtain Landlord’s approval of,
plans and specifications; (b) Landlord, in its discretion, may require Tenant to
obtain security for performance satisfactory to Landlord; (c) Tenant shall
deliver to Landlord “as built” drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 10% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.

7.3 Tenant Work.  Before beginning any repair or Alteration or any work
affecting Lines (defined in Section 23) (collectively, “Tenant Work”), Tenant
shall deliver to Landlord, and obtain Landlord’s approval of, (a) names of
contractors, subcontractors, mechanics, laborers and materialmen; (b) evidence
of contractors’ and subcontractors’ insurance; and (c) any required governmental
permits.  Tenant shall perform all Tenant Work (i) in a good and workmanlike
manner using materials of a quality reasonably approved by Landlord; (ii) in
compliance with any approved plans and specifications, all Laws, the National
Electric Code, and Landlord’s construction rules and regulations; and (iii) in a
manner that does not impair the Base Building.  If, as a result of any Tenant
Work, Landlord becomes required under Law to perform any inspection, give any
notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance.  Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3.  In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

8 LANDLORD’S PROPERTY.  All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant.  Notwithstanding
the foregoing, if any Tenant-Insured Improvements (other than any Unit, which
shall be governed by Section 25.5) are not, in Landlord’s reasonable judgment,
Building-standard, then before the expiration or earlier termination hereof,
Tenant shall, at Landlord’s election, either (a) at Tenant’s expense, and except
as otherwise notified by Landlord, remove such Tenant-Insured Improvements,
repair any resulting damage to the Premises or Building, and restore the
affected portion of the Premises to its configuration and condition existing
before the installation of such Tenant-Insured Improvements (or, at Landlord’s
election, to a Building-standard tenant-improved configuration and condition as
determined by Landlord), or (b) pay Landlord an amount equal to the estimated
cost of such work, as reasonably determined by Landlord.  If Tenant fails to
timely perform any work required under clause (a) of the preceding sentence,
Landlord may perform such work at Tenant’s expense.  

7

--------------------------------------------------------------------------------

 

9 LIENS.  Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant.  Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid.  The amount so paid, together with reasonable attorneys’
fees and expenses, shall be reimbursed by Tenant upon demand.

10 INDEMNIFICATION; INSURANCE.

10.1 Waiver and Indemnification.  Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, or (ii) any failure to prevent or control any criminal or otherwise
wrongful conduct by any third party or to apprehend any third party who has
engaged in such conduct.  Tenant shall indemnify, defend, protect, and hold the
Landlord Parties harmless from any obligation, loss, claim, action, liability,
penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) any negligence, willful misconduct or breach of this Lease of or by Tenant,
any party claiming by, through or under Tenant, their (direct or indirect)
owners, or any of their respective beneficiaries, trustees, officers, directors,
employees, agents, contractors, licensees or invitees (each, an “Act of
Tenant”), except to the extent such Claim arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party.  Landlord shall
indemnify, defend, protect, and hold Tenant, its (direct or indirect) owners,
and their respective beneficiaries, trustees, officers, directors, employees and
agents (including Tenant, the “Tenant Parties”) harmless from any Claim that is
imposed or asserted by any third party and arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party, except to the
extent such Claim arises from any negligence, willful misconduct or breach of
this Lease of or by any Tenant Party.

10.2 Tenant’s Insurance.  Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of at least
$3,000,000 each occurrence and $4,000,000 annual aggregate.

10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”).  Such insurance shall be written on a special cause of loss or
all risk form for physical loss or damage, for the full replacement cost value
(subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

10.3 Form of Policies.  The minimum limits of insurance required to be carried
by Tenant shall not limit Tenant’s liability.  Such insurance shall be issued by
an insurance company that has an A.M. Best rating of not less than
A-VIII.  Tenant’s Commercial General Liability Insurance shall (a) name the
Landlord Parties and any other party designated by Landlord (“Additional Insured
Parties”) as additional insureds; and (b) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance.  Landlord shall be designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements.  Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent.  Attached to the ACORD 25 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) naming the
Additional Insured Parties as additional insureds, and attached to the ACORD 28
(or equivalent) there shall be an endorsement (or an excerpt from the policy)
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement (or policy
excerpt) shall be binding on Tenant’s insurance company.

10.4 Subrogation.  Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance.  For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

10.5 Additional Insurance Obligations.  Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
Comparable Buildings.

8

--------------------------------------------------------------------------------

 

11 CASUALTY DAMAGE.  With reasonable promptness after discovering any damage to
the Premises (other than trade fixtures), or to any Common Area or portion of
the Base Building necessary for access to or tenantability of the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”).  If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 270 days
after they are commenced, either party may terminate this Lease upon 45 days’
notice to the other party delivered within 10 days after Landlord’s delivery of
such estimate.  Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises are
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord’s property is not fully
covered by Landlord’s insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last
12 months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage.  If this Lease is
not terminated pursuant to this Section 11, Landlord shall promptly and
diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and other events of Force Majeure.  The Landlord Repairs
shall restore the Premises (other than trade fixtures) and any Common Area or
portion of the Base Building necessary for access to or tenantability of the
Premises to substantially the same condition that existed when the Casualty
occurred, except for (a) any modifications required by Law or any Security
Holder, and (b) any modifications to the Common Areas that are deemed desirable
by Landlord, are consistent with the character of the Project, and do not
materially impair access to or tenantability of the Premises.  Notwithstanding
Section 10.4, Tenant shall assign to Landlord (or its designee) all insurance
proceeds payable to Tenant under Tenant’s insurance required under Section 10.2
with respect to any Tenant-Insured Improvements, and if the estimated or actual
cost of restoring any Tenant-Insured Improvements exceeds the insurance proceeds
received by Landlord from Tenant’s insurance carrier, Tenant shall pay such
excess to Landlord within 15 days after Landlord’s demand.  No Casualty and no
restoration performed as required hereunder shall render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder; provided, however, that if the Premises (other than trade fixtures)
or any Common Area or portion of the Base Building necessary for access to or
tenantability of the Premises is damaged by a Casualty, then, during any time
that, as a result of such damage, any portion of the Premises is inaccessible or
untenantable and is not occupied by Tenant, Monthly Rent shall be abated in
proportion to the rentable square footage of such portion of the Premises.

12 NONWAIVER.  No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof.  Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such
acceptance.  No acceptance of payment of an amount less than the Rent due
hereunder shall be deemed a waiver of Landlord’s right to receive the full
amount of Rent due, whether or not any endorsement or statement accompanying
such payment purports to effect an accord and satisfaction.  No receipt of
monies by Landlord from Tenant after the giving of any notice, the commencement
of any suit, the issuance of any final judgment, or the termination hereof shall
affect such notice, suit or judgment, or reinstate or extend the Term or
Tenant’s right of possession hereunder.

13 CONDEMNATION.  If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease; provided, however, that Landlord may not terminate this
Lease pursuant to this sentence unless a material portion of the Premises has
been Taken or Landlord also exercises all rights it may have acquired as a
result of the Taking to terminate any other similarly situated leases of space
in the Building.  If more than 25% of the rentable square footage of the
Premises, or any Common Area or portion of the Base Building necessary for
access to or tenantability of the Premises, is Taken for more than
180 consecutive days, Tenant may terminate this Lease.  Any such termination
shall be effective as of the date possession must be surrendered to the
authority, and the terminating party shall provide termination notice to the
other party within 45 days after receiving written notice of such surrender
date.  Except as provided above in this Section 13, neither party may terminate
this Lease as a result of a Taking.  Tenant shall not assert, and hereby assigns
to Landlord, any claim it may have for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any trade fixtures that Tenant is entitled to
remove upon the expiration hereof, and for moving expenses, so long as such
claim does not diminish the award available to Landlord or any Security Holder
and is payable separately to Tenant.  If this Lease is terminated pursuant to
this Section 13, all Rent shall be apportioned as of the date of such
termination.  If a Taking occurs and this Lease is not so terminated, Monthly
Rent shall be abated for the period of such Taking in proportion to the
percentage of the rentable square footage of the Premises, if any, that is
subject to, or rendered inaccessible or untenantable by, such Taking and not
occupied by Tenant.

14 ASSIGNMENT AND SUBLETTING.

14.1 Transfers.  Tenant shall not, without Landlord’s prior consent (as further
described in Section 14.2 below), assign, mortgage, pledge, hypothecate,
encumber, permit any lien to attach to, or otherwise transfer this Lease or any
interest hereunder, permit any assignment or other transfer hereof or any
interest hereunder by operation of law, enter into any sublease or license
agreement, otherwise permit the occupancy or use of any part of the Premises by
any persons other than Tenant and its employees and contractors, or permit a
Change of Control (defined in Section 14.6) to occur (each, a “Transfer”).  If
Tenant desires Landlord’s consent to any Transfer, Tenant shall provide Landlord
with (i) notice of the terms of the proposed Transfer, including its proposed
effective date (the “Contemplated Effective Date”), a description of the portion
of the Premises to be transferred (the “Contemplated Transfer Space”), a
calculation of the Transfer Premium (defined in Section 14.3), and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (ii) current financial statements of the proposed transferee (or,
in the case of a Change of Control, of the proposed new controlling

9

--------------------------------------------------------------------------------

 

party(ies)) certified by an officer or owner thereof and any other information
reasonably required by Landlord in order to evaluate the proposed Transfer
(collectively, the “Transfer Notice”).  Within 15 days after receiving the
Transfer Notice, Landlord shall notify Tenant of (a) its consent to the proposed
Transfer, (b) its refusal to consent to the proposed Transfer, or (c) its
exercise of its rights under Section 14.4.  Any Transfer made without Landlord’s
prior consent shall, at Landlord’s option, be void and shall, at Landlord’s
option, constitute a Default.  Tenant shall pay Landlord a fee of $1,000.00 for
Landlord’s review of any proposed Transfer, whether or not Landlord consents to
it.

14.2 Landlord’s Consent.  Subject to Section 14.4, Landlord shall not
unreasonably withhold or condition its consent to any proposed
Transfer.  Without limiting other reasonable grounds for withholding consent, it
shall be deemed reasonable for Landlord to withhold its consent to a proposed
Transfer if:

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 [Intentionally Omitted]; or

14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord (or an Affiliate of Landlord) to lease) space in the
Project.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord withholds its consent in breach of this Section 14.2, Tenant’s sole
remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3 Transfer Premium. If Landlord consents to a Transfer (other than a Change
of Control), Tenant shall pay Landlord an amount equal to 50% of any Transfer
Premium (defined below).  As used herein, “Transfer Premium” means (a) in the
case of an assignment, any consideration paid by the assignee for such
assignment, less any reasonable and customary expenses directly incurred by
Tenant on account of such assignment, including brokerage fees, legal fees, and
Landlord’s review fee, and (b) in the case of a sublease, license or other
occupancy agreement, for each month of the term of such agreement, the amount by
which all rent and other consideration paid by the transferee to Tenant pursuant
to such agreement (less all reasonable and customary expenses directly incurred
by Tenant on account of such agreement, including brokerage fees, legal fees,
construction costs and allowances and Landlord’s review fee, as amortized on a
monthly, straight-line basis over the term of such agreement) exceeds the
Monthly Rent payable by Tenant hereunder with respect to the Contemplated
Transfer Space.  Payment of Landlord’s share of the Transfer Premium shall be
made (x) in the case of an assignment, within 10 days after Tenant receives the
consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, within
five (5) business days after Tenant receives the rent and other consideration
described above.

14.4 Landlord’s Right to Recapture.  Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 15 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date.  If the Contemplated Transfer Space is
less than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
portion of the Premises retained by Tenant.  Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

14.5 Effect of Consent.  If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium.  In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder.  No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder.  Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.

14.6 Change of Control.  As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 25% of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) in Tenant
by one or more parties that neither owned, nor are Affiliates (defined below) of
one or more parties that owned, a Controlling Interest in Tenant immediately
before such transaction(s).  As used herein, “Controlling Interest” means
control over an entity, other than control arising from the ownership of voting
securities listed on a recognized securities exchange.  As used herein,
“control” means

10

--------------------------------------------------------------------------------

 

the direct or indirect power to direct the ordinary management and policies of
an entity, whether through the ownership of voting securities, by contract or
otherwise.  As used herein, “Affiliate” means, with respect to any party, a
person or entity that controls, is under common control with, or is controlled
by such party.

14.7 Effect of Default.  If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured.  Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

14.8 Permitted Transfers.  Notwithstanding any contrary provision hereof, if
Tenant is not in Default (as defined in Section 19.1), Tenant may, without
Landlord’s consent pursuant to Section 14.1, assign this Lease to (a) an
Affiliate of Tenant (other than pursuant to a merger or consolidation), (b) a
successor to Tenant by merger or consolidation, or (c) a successor to Tenant by
purchase of all or substantially all of Tenant’s assets (a “Permitted
Transfer”), provided that (i) at least 10 business days before the Transfer,
Tenant notifies Landlord of the Transfer and delivers to Landlord any documents
or information reasonably requested by Landlord relating thereto, including
reasonable documentation that the Transfer satisfies the requirements of this
Section 14.8; (ii) in the case of an assignment pursuant to clause (a) or (c)
above, the assignee executes and delivers to Landlord, at least 10 business days
before the assignment (provided that if such pre-assignment execution and
delivery are prohibited by a confidentiality agreement or by Law, then within 10
business days after the assignment), a commercially reasonable instrument
pursuant to which the assignee assumes, for Landlord’s benefit, all of Tenant’s
obligations hereunder; (iii) in the case of an assignment pursuant to clause
(b) above, (A) the successor entity has a net worth (as determined in accordance
with GAAP, but excluding intellectual property and any other intangible assets
(“Net Worth”)) immediately after the Transfer that is not less than Tenant’s Net
Worth immediately before the Transfer, and (B) if Tenant is a closely held
professional service firm, at least 75% of its equity owners existing 12 months
before the Transfer are also equity owners of the successor entity; (iv) the
transferee is qualified to conduct business in the State of California; and
(v) the Transfer is made for a good faith operating business purpose and not in
order to evade the requirements of this Section 14.

15 SURRENDER.  Upon the expiration or earlier termination hereof, and subject to
Sections 8 and 11 and this Section 15, Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as existed when Tenant took
possession and as thereafter improved, except for reasonable wear and tear and
repairs that are Landlord’s express responsibility hereunder.  Before such
expiration or termination, Tenant, without expense to Landlord, shall (a) remove
from the Premises all debris and rubbish and all furniture, equipment, trade
fixtures, Lines, free-standing cabinet work, movable partitions and other
articles of personal property that are owned or placed in the Premises by Tenant
or any party claiming by, through or under Tenant (except for any Lines not
required to be removed under Section 23), and (b) repair all damage to the
Premises and Building resulting from such removal.  If Tenant fails to timely
perform such removal and repair, Landlord may do so at Tenant’s expense
(including storage costs).  If Tenant fails to remove such property from the
Premises, or from storage, within 30 days after notice from Landlord, any part
of such property shall be deemed, at Landlord’s option, either (x) conveyed to
Landlord without compensation, or (y) abandoned.

16 HOLDOVER.  If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the
Term.  Nothing in this Section 16 shall limit Landlord’s rights or remedies or
be deemed a consent to any holdover.  If Landlord is unable to deliver
possession of the Premises to, or perform improvements for, a new tenant as a
result of Tenant’s holdover, Tenant shall be liable for all resulting damages,
including lost profits, incurred by Landlord.

17 SUBORDINATION; ESTOPPEL CERTIFICATES.  This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto.  Upon any termination or foreclosure (or any delivery of a
deed in lieu of foreclosure) of any Security Agreement, Tenant, upon request,
shall attorn, without deduction or set-off, to the Security Holder or purchaser
or any successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations
hereunder.  Within 10 business days after Landlord’s request, Tenant shall
execute such further instruments as Landlord may reasonably deem necessary to
evidence the subordination or superiority of this Lease to any Security
Agreement.  Tenant waives any right it may have under Law to terminate or
otherwise adversely affect this Lease or Tenant’s obligations hereunder upon a
foreclosure.  Within 10 business days after Landlord’s request, Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers.

18 ENTRY BY LANDLORD.  At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations.  At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services.  If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations.  In an emergency, Landlord may use any means it deems proper to
open doors to and in the Premises.  No entry into or closure of any portion of
the Premises pursuant to this Section 18 shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.

11

--------------------------------------------------------------------------------

 

19 DEFAULTS; REMEDIES.

19.1 Events of Default.  The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent (or deliver any Security Deposit,
Letter of Credit, or similar credit enhancement required hereunder) when due
unless such failure is cured within five (5) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice; or

19.1.3 Abandonment of the Premises by Tenant; or

19.1.4 Any breach by Tenant of Section 17 or 18 where such breach continues for
more than two (2) business days after notice from Landlord; or

19.1.5 Tenant becomes in breach of Section 25.3(c) or (d).

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default.  The notice periods provided herein are in lieu
of, and not in addition to, any notice periods provided by Law, and Landlord
shall not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

19.2 Remedies Upon Default.  Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which had been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could be reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law.  As used in Section 19.2.1(c), the “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus 1%.  

19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

12

--------------------------------------------------------------------------------

 

19.3 Efforts to Relet.  Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder.  Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275, California Code of Civil Procedure
§§ 1174(c) and 1179, and any existing or future rights to redeem or reinstate,
by order or judgment of any court or by any legal process or writ, this Lease or
Tenant’s right of occupancy of the Premises after any termination hereof.

19.4 Landlord Default.  Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder.  Before exercising any remedies for a default by
Landlord, Tenant shall give notice and a reasonable time to cure to any Security
Holder of which Tenant has been notified.

20 LANDLORD EXCULPATION.  Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to the lesser of (i) Landlord’s interest in the Building, or (ii) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to 80% of the value of the Building (as such
value is determined by Landlord); (b) Tenant shall look solely to Landlord’s
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage.

21 SECURITY DEPOSIT.  Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder.  If Tenant breaches any
provision hereof, Landlord may, at its option, without limiting its remedies and
without notice to Tenant, apply all or part of the Security Deposit to cure such
breach and compensate Landlord for any loss or damage caused by such breach,
including any damage for which recovery may be made under California Civil Code
§ 1951.2.  If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount.  The Security Deposit is not an advance payment of Rent
or measure of damages.  Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant.  Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

22 RELOCATION.  [Intentionally Omitted.]

23 COMMUNICATIONS AND COMPUTER LINES.  All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points.  Landlord
may designate specific contractors for work relating to vertical
Lines.  Sufficient spare cables and space for additional cables shall be
maintained for other occupants, as reasonably determined by Landlord.  Unless
otherwise notified by Landlord, Tenant, at its expense and before the expiration
or earlier termination hereof, shall remove all Lines and repair any resulting
damage.  As used herein, “Lines” means all communications or computer wires and
cables serving the Premises, whenever and by whomever installed or paid for,
including any such wires or cables installed pursuant to any prior lease.

24 PARKING.  Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions.  Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9.  Tenant shall pay
Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9.  Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord based on the number and type of parking spaces Tenant is entitled to
use.  Tenant shall comply with all rules and regulations established by Landlord
from time to time for the orderly operation and use of the Parking Facility,
including any sticker or other identification system and the prohibition of
vehicle repair and maintenance activities in the Parking Facility.  Landlord
may, in its discretion, allocate and assign parking passes among Tenant and the
other tenants in the Building.  Tenant’s use of the Parking Facility shall be at
Tenant’s sole risk, and Landlord shall have no liability for any personal injury
or damage to or theft of any vehicles or other property occurring in the Parking
Facility or otherwise in connection with any use of the Parking Facility by
Tenant or its employees or invitees.  Landlord may alter the size,
configuration, design, layout or any other aspect of the Parking Facility, and,
in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to
Tenant.  Landlord may delegate its responsibilities hereunder to a parking
operator, in which case (i) such parking operator shall have all the rights of
control reserved herein by Landlord, (ii) Tenant shall enter into a parking
agreement with such parking operator, (iii) Tenant shall pay such parking
operator, rather than Landlord, any charge established hereunder for the parking
spaces, and (iv) Landlord shall have no liability for claims arising through
acts or omissions of such parking operator except to the extent caused by
Landlord’s gross negligence or willful misconduct.  Tenant’s parking rights
under this Section 24 are solely for the benefit of Tenant’s employees and
invitees and such rights may not be transferred without Landlord’s prior
consent, except pursuant to a Transfer permitted under Section 14.

13

--------------------------------------------------------------------------------

 

25 MISCELLANEOUS.

25.1 Notices.  No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a
P.O. box) as the recipient may from time to time designate in a Notice to the
other party.  Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.  No provision of this Lease
requiring a particular Notice to be in writing shall limit the generality of
clause (a) of the first sentence of this Section 25.1.

25.2 Force Majeure.  If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse (or extend any time
period for the performance of) (i) any obligation to remit money or deliver
credit enhancement, (ii) any obligation under Section 10 or 25.3, or (iii) any
of Tenant’s obligations whose breach would interfere with another occupant’s
use, occupancy or enjoyment of its premises or the Project or result in any
liability on the part of any Landlord Party.

25.3 Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy, (iii) suffered (A) the filing by creditors of an involuntary
petition in bankruptcy that is not dismissed within 30 days, (B) the appointment
of a receiver to take possession of all or substantially all of its assets, or
(C) the attachment or other judicial seizure of all or substantially all of its
assets, (iv) admitted in writing its inability to pay its debts as they come
due, or (v) made an offer of settlement, extension or composition to its
creditors generally; and (d) no party that (other than through the passive
ownership of interests traded on a recognized securities exchange) constitutes,
owns, controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is, or at any time during the Term will be, (i) in violation
of any Laws relating to terrorism or money laundering, or (ii) among the parties
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

25.4 Signs.  Landlord shall include Tenant’s name in any tenant directory
located in the lobby on the first floor of the Building.  If any part of the
Premises is located on a multi-tenant floor, Landlord, at Tenant’s cost, shall
provide identifying suite signage for Tenant comparable to that provided by
Landlord on similar floors in the Building.  Tenant may not install (a) any
signs outside the Premises, or (b) without Landlord’s prior consent in its sole
and absolute discretion, any signs, window coverings, blinds or similar items
that are visible from outside the Premises.

25.5 Supplemental HVAC.  If the Premises are served by any supplemental HVAC
unit (a “Unit”), then (a) Tenant shall pay the costs of all electricity consumed
in the Unit’s operation, together with the cost of installing a meter to measure
such consumption; (b) Tenant, at its expense, shall (i) operate and maintain the
Unit in compliance with all applicable Laws and such reasonable rules and
procedures as Landlord may impose; (ii) keep the Unit in as good working order
and condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord’s property
upon installation and without compensation to Tenant; provided, however, that
upon Landlord’s request at the expiration or earlier termination hereof, Tenant,
at its expense, shall remove the Unit and repair any resulting damage (and if
Tenant fails to timely perform such work, Landlord may do so at Tenant’s
expense); (d) the Unit shall be deemed (i) a Leasehold Improvement (except for
purposes of Section 8), and (ii) for purposes of Section 11, part of the
Premises; (e) if the Unit exists on the date of mutual execution and delivery
hereof, Tenant accepts the Unit in its “as is” condition, without representation
or warranty as to quality, condition, fitness for use or any other matter;
(f) if the Unit connects to the Building’s condenser water loop (if any), then
Tenant shall pay to Landlord, as Additional Rent, Landlord’s standard one-time
fee for such connection and Landlord’s standard monthly per-ton usage fee; and
(g) if any portion of the Unit is located on the roof, then (i) Tenant’s access
to the roof shall be subject to such reasonable rules and procedures as Landlord
may impose; (ii) Tenant shall maintain the affected portion of the roof in a
clean and orderly condition and shall not interfere with use of the roof by
Landlord or any other tenants or licensees; and (iii) Landlord may relocate the
Unit and/or temporarily interrupt its operation, without liability to Tenant, as
reasonably necessary to maintain and repair the roof or otherwise operate the
Building.

14

--------------------------------------------------------------------------------

 

25.6 Attorneys’ Fees.  In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs.  Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that Landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.7 Brokers.  Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease.  Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease.  Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease.  Tenant acknowledges that
any Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

25.8 Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the Laws of the State of California.  THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9Waiver of Statutory Provisions.  Each party waives California Civil
Code §§ 1932(2), 1933(4) and 1945.  Tenant waives (a) any rights under
(i) California Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or
(ii) California Code of Civil Procedure §§ 1263.260 or 1265.130; and (b) any
right to terminate this Lease under California Civil Code § 1995.310.

25.10 Interpretation.  As used herein, the capitalized term “Section” refers to
a section hereof unless otherwise specifically provided herein.  As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting.  Any
reference herein to “any part” or “any portion” of the Premises, the Property or
any other property shall be construed to refer to all or any part of such
property.  As used herein in connection with insurance, the term “deductible”
includes self-insured retention.  Wherever this Lease prohibits either party
from engaging in any particular conduct, this Lease shall be deemed also to
require such party to cause each of its employees and agents (and, in the case
of Tenant, each of its licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant) to refrain from engaging in such
conduct.  Wherever this Lease requires Landlord to provide a customary service
or to act in a reasonable manner (whether in incurring an expense, establishing
a rule or regulation, providing an approval or consent, or performing any other
act), this Lease shall be deemed also to provide that whether such service is
customary or such conduct is reasonable shall be determined by reference to the
practices of owners of buildings (“Comparable Buildings”) that (i) are
comparable to the Building in size, age, class, quality and location, and
(ii) at Landlord’s option, have been, or are being prepared to be, certified
under the U.S. Green Building Council’s Leadership in Energy and Environmental
Design (LEED) rating system or a similar rating system.  Tenant waives the
benefit of any rule that a written agreement shall be construed against the
drafting party.

25.11 Entire Agreement.  This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease).  Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein.  This Lease can be modified only by a written agreement signed
by both parties.

25.12 Other.  Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure.  If any provision hereof
is void or unenforceable, no other provision shall be affected.  Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties.  If Tenant is comprised of two or more
parties, their obligations shall be joint and several.  Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor.  So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms
hereof.  Landlord may transfer its interest herein, in which event (a) to the
extent the transferee assumes in writing Landlord’s obligations arising
hereunder after the date of such transfer (including the return of any Security
Deposit), Landlord shall be released from, and Tenant shall look solely to the
transferee for the performance of, such obligations; and (b) Tenant shall attorn
to the transferee.  If Tenant (or any party claiming by, through or under
Tenant) pays directly to the provider for any energy consumed at the Property,
Tenant, promptly upon request, shall deliver to Landlord (or, at Landlord’s
option, execute and deliver to Landlord an instrument enabling Landlord to
obtain from such provider) any data about such consumption that Landlord, in its
reasonable judgment, is required to disclose to a prospective buyer, tenant or
Security Holder under California Public Resources Code § 25402.10 or any similar
Law.  Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project.  No rights to any view
or to light or air over any property are granted to Tenant hereunder.  The
expiration or earlier termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination.  This Lease may be executed in counterparts.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

HUDSON 333 TWIN DOLPHIN PLAZA, LLC,
a Delaware limited liability company

 

 

 

By:

 

Hudson Pacific Properties, L.P.,

 

 

 

a Maryland limited partnership,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

 

Hudson Pacific Properties, Inc.,

 

 

 

 

 

a Maryland corporation,

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Art Suazo

 

 

 

 

 

Name:

 

Art Suazo

 

 

 

 

 

Title:

 

Sr. VP Leasing

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

COHERUS BIOSCIENCES, INC., a Delaware corporation

 

 

 

 

 

By:

 

/s/ Dennis M. Lanfear

 

Name:

 

 

 

Title:

 

 

 

 

 

[chairman][president][vice-president]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[secretary][assistant secretary][chief financial officer][assistant treasurer]

 

 

 

16

--------------------------------------------------------------------------------

 

EXHIBIT A

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

OUTLINE OF PREMISES

 

[g201508102014190462214.jpg]

 

 

 

Exhibit A

1

--------------------------------------------------------------------------------

 

EXHIBIT B

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:

(i)

[Intentionally Omitted];

(ii)

“Tenant Improvements” means all improvements to be constructed in the Premises
pursuant to this Work Letter;

(iii)

“Tenant Improvement Work” means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements;

(iv)

“law” means Law; and

(v)

“Agreement” means the lease of which this Work Letter is a part.

1 ALLOWANCE.

1.1 Allowance.  Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $1,238,940.00 to be applied toward
the Allowance Items (defined in Section 1.2 below).  Tenant shall be responsible
for all costs associated with the Tenant Improvement Work, including the costs
of the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter.  

1.2 Disbursement.  Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”):  (a) the fees of the Architect (defined in Section 2.1
below); (b) the cost of preparing the Engineering Drawings (defined in
Section 3.2.1 below); (c) plan-check, permit and license fees relating to
performance of the Tenant Improvement Work; (d) the cost of performing the
Tenant Improvement Work, including after hours charges, testing and inspection
costs, freight elevator usage, hoisting and trash removal costs, and
contractors’ fees and general conditions; (e) the cost of any change to the
base, shell or core of the Premises or Building required by the Plans (defined
in Section 4 below) (including if such change is due to the fact that such work
is prepared on an unoccupied basis), including all direct architectural and/or
engineering fees and expenses incurred in connection therewith; (f) the cost of
any change to the Plans or the Tenant Improvement Work required by law; (g) the
Landlord Supervision Fee (defined in Section 3.4.1 below); (h) sales and use
taxes; and (i) all other costs expended by Landlord in connection with the
performance of the Tenant Improvement Work.

1.3 Deadline for Use of Allowance.  Notwithstanding any contrary provision of
this Agreement, if Tenant fails to use the entire Allowance by September 30,
2016 (the “Outside Allowance Date”), the unused amount shall revert to Landlord
and Tenant shall have no further rights with respect thereto.

2 ARCHITECTURAL PLANS; PRICING.

2.1 Selection of Architect.  Landlord shall retain the architect/space planner
of Landlord’s choice (the “Architect”) to prepare the Architectural Drawings
(defined in Section 2.5 below).

2.2 [Intentionally Omitted.]

2.3 Approved Space Plan.  Landlord and Tenant acknowledge that they have
approved the space plan for the Premises dated May 22, 2015 prepared by
ID/Architecture (the “Approved Space Plan”).

2.4 Additional Programming Information.  Tenant shall deliver to Landlord, in
writing, all information (including all interior and special finishes) that,
when combined with the Approved Space Plan, will be sufficient to complete the
Architectural Drawings, together with all information (including all electrical
requirements, telephone requirements, special HVAC requirements, and plumbing
requirements) that, when combined with the Approved Space Plan, will be
sufficient to complete the Engineering Drawings (for purposes of this Exhibit B,
collectively, the “Additional Programming Information”).  The Additional
Programming Information shall be (a) consistent with the Approved Space Plan,
(b) consistent with Landlord’s requirements for avoiding aesthetic, engineering
or other conflicts with the design and function of the balance of the Building
(for purposes of this Exhibit B, collectively, the “Landlord Requirements”), and
(c) otherwise subject to Landlord’s reasonable approval.  Landlord shall provide
Tenant with notice approving or reasonably disapproving the Additional
Programming Information within five (5) business days after the later of
Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement.  If Landlord disapproves the Additional Programming Information,
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and Tenant shall modify the Additional Programming
Information and resubmit it for Landlord’s approval.  Such procedure shall be
repeated as necessary until Landlord has approved the Additional Programming
Information.  Such approved Additional Programming Information shall be referred
to herein as the “Approved Additional Programming Information.”  If requested by
Tenant, Landlord, in its sole and absolute discretion, may assist Tenant, or
cause the Architect and/or other contractors or consultants of Landlord to
assist Tenant, in preparing all or a portion of the Additional Programming
Information; provided, however, that, whether or not the Additional Programming
Information is prepared with such assistance, Tenant shall be solely responsible
for the timely preparation and delivery of the Additional Programming
Information and for all elements thereof and, subject to Section 1 above, all
costs relating thereto.  

Exhibit B

1

--------------------------------------------------------------------------------

 

2.5 Architectural Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect to prepare and deliver to Tenant
the final architectural (and, if applicable, structural) working drawings for
the Tenant Improvement Work that are in a form that (a) when combined with any
Approved Additional Programming Information that is not expressly incorporated
into such working drawings, will be sufficient to enable the Contractor (defined
in Section 3.1 below) and its subcontractors to bid on the Tenant Improvement
Work, and (b) when combined with any Engineering Drawings that satisfy the
Engineering Requirements (defined in Section 3.2.1 below), will be sufficient to
obtain the Permits (defined in Section 3.3 below) (for purposes of this Exhibit
B, the “Architectural Drawings”).  The Architectural Drawings shall conform to
the Approved Space Plan and the Approved Additional Programming
Information.  The Architect’s preparation and delivery of the Architectural
Drawings shall occur within 10 business days after the later of Landlord’s
approval of the Additional Programming Information or the mutual execution and
delivery of this Agreement.  Tenant shall approve or disapprove the
Architectural Drawings by notice to Landlord.  If Tenant disapproves the
Architectural Drawings, Tenant’s notice of disapproval shall specify any
revisions Tenant desires in the Architectural Drawings.  After receiving such
notice of disapproval, Landlord shall cause the Architect to revise the
Architectural Drawings and resubmit them to Tenant, taking into account the
reasons for Tenant’s disapproval; provided, however, that Landlord shall not be
required to cause the Architect to make any revision to the Architectural
Drawings that conflicts with the Landlord Requirements or is otherwise
reasonably disapproved by Landlord.  Such revision and resubmission shall occur
within five (5) business days after the later of Landlord’s receipt of Tenant’s
notice of disapproval or the mutual execution and delivery of this Agreement if
such revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 15 business days after the later of such
receipt or such mutual execution and delivery) if such revision is
material.  Such procedure shall be repeated as necessary until Tenant has
approved the Architectural Drawings.  Such approved Architectural Drawings shall
be referred to herein as the “Approved Architectural Drawings.”  

2.6

Construction Pricing.

2.6.1 Construction Pricing Proposal.  Within 10 business days after the
Architectural Drawings are approved by Landlord and Tenant, Landlord shall
provide Tenant with Landlord’s reasonable estimate (for purposes of this Exhibit
B, the “Construction Pricing Proposal”) of the cost of all Allowance Items to be
incurred by Tenant in connection with the performance of the Tenant Improvement
Work pursuant to the Approved Architectural Drawings and the Approved Additional
Programming Information.  Tenant shall provide Landlord with notice approving or
disapproving the Construction Pricing Proposal.  If Tenant disapproves the
Construction Pricing Proposal, Tenant’s notice of disapproval shall be
accompanied by proposed revisions to the Approved Architectural Drawings and/or
the Approved Additional Programming Information that Tenant requests in order to
resolve its objections to the Construction Pricing Proposal, and Landlord shall
respond as required under Section 2.7 below.  Such procedure shall be repeated
as necessary until the Construction Pricing Proposal is approved by
Tenant.  Upon Tenant’s approval of the Construction Pricing Proposal, Landlord
may purchase the items set forth in the Construction Pricing Proposal and begin
construction relating to such items.

2.6.2 Over-Allowance Amount.  If the Construction Pricing Proposal exceeds the
Allowance, then Tenant, concurrently with its delivery to Landlord of its
approval of the Construction Pricing Proposal, shall deliver to Landlord cash in
the amount of such excess (for purposes of this Exhibit B, the “Over-Allowance
Amount”).  Any Over-Allowance Amount shall be disbursed by Landlord before the
Allowance and pursuant to the same procedure as the Allowance.  If, after the
Construction Pricing Proposal is approved by Tenant, (a) any revision is made to
the Approved Additional Programming Information or the Approved Architectural
Drawings, or Tenant disapproves any Engineering Drawings that satisfy the
Engineering Requirements, or the Tenant Improvement Work is otherwise changed,
in each case in a way that increases the Construction Pricing Proposal, or
(b) the Construction Pricing Proposal is otherwise increased to reflect the
actual cost of all Allowance Items to be incurred by Tenant in connection with
the performance of the Tenant Improvement Work pursuant to the terms hereof,
then Tenant shall deliver any resulting Over-Allowance Amount (or any resulting
increase in the Over-Allowance Amount) to Landlord immediately upon Landlord’s
request.

2.7 Revisions to Approved Architectural Drawings, Approved Additional
Programming Information, or Approved Space Plan.

2.7.1 Approved Architectural Drawings.  If Tenant requests any revision to the
Approved Architectural Drawings, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, and, if Landlord approves
such revision, Landlord shall have such revision made and delivered to Tenant,
together with notice of any resulting change in the most recent Construction
Pricing Proposal, if any, within 10 business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement
if such revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 15 business days after the later of
such receipt or such execution and delivery) if such revision is material,
whereupon Tenant, within one (1) business day, shall notify Landlord whether it
desires to proceed with such revision.  If Landlord has begun performing the
Tenant Improvement Work, then, in the absence of such authorization, Landlord
shall have the option to continue such performance disregarding such
revision.  Landlord shall not revise the Approved Architectural Drawings without
Tenant’s consent, which shall not be unreasonably withheld or
conditioned.  Tenant shall approve, or reasonably disapprove (and state, with
reasonable specificity, its reasons for disapproving), any revision to the
Approved Architectural Drawings within two (2) business days after receiving
Landlord’s request for approval thereof.  For purposes hereof, any change order
affecting the Approved Architectural Drawings shall be deemed a revision to the
Approved Architectural Drawings.

Exhibit B

2

--------------------------------------------------------------------------------

 

2.7.2 Approved Additional Programming Information.  If Tenant requests
Landlord’s approval of any revision to the Approved Additional Programming
Information, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, together with notice of any resulting change in the
most recent Construction Pricing Proposal, if any, within five (5) business days
after the later of Landlord’s receipt of such request or the mutual execution
and delivery of this Agreement, whereupon Tenant, within one (1) business day,
shall notify Landlord whether it desires to proceed with such revision.  If
Landlord has begun performing the Tenant Improvement Work, then, in the absence
of such authorization, Landlord shall have the option to continue such
performance disregarding such revision.  Landlord shall not revise the Approved
Additional Programming Information without Tenant’s consent, which shall not be
unreasonably withheld or conditioned.  Tenant shall approve, or reasonably
disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Additional Programming Information
within two (2) business days after receiving Landlord’s request for approval
thereof.

2.7.3 Approved Space Plan.  If Tenant requests Landlord’s approval of any
revision to the Approved Space Plan, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision within five (5) business days
after the later of Landlord’s receipt of such request or the mutual execution
and delivery of this Agreement.  If Landlord has begun performing the Tenant
Improvement Work, then, in the absence of such authorization, Landlord shall
have the option to continue such performance disregarding such
revision.  Landlord shall not revise the Approved Space Plan without Tenant’s
consent, which shall not be unreasonably withheld or conditioned.  Tenant shall
approve, or reasonably disapprove (and state, with reasonable specificity, its
reasons for disapproving), any revision to the Approved Space Plan within
two (2) business days after receiving Landlord’s request for approval thereof.

2.8 Tenant’s Approval Deadline.  Tenant shall approve the Construction Pricing
Proposal pursuant to Section 2.6.1 above on or before Tenant’s Approval Deadline
(defined below).  As used in this Exhibit B, “Tenant’s Approval Deadline” means
July 20, 2015; provided, however, that Tenant’s Approval Deadline shall be
extended by one (1) day for each day, if any, by which Tenant’s approval of the
Construction Pricing Proposal pursuant to Section 2.6.1 above is delayed by any
failure of Landlord to perform its obligations under this Section 2.

3 CONSTRUCTION.

3.1 Contractor.  Landlord shall retain a contractor of its choice (for purposes
of this Exhibit B, the “Contractor”) to perform the Tenant Improvement Work.  In
addition, Landlord may select and/or approve of any subcontractors, mechanics
and materialmen used in connection with the performance of the Tenant
Improvement Work.

3.2

Engineering Drawings.

3.2.1 Preparation.  Landlord shall cause the engineering working drawings for
the mechanical, electrical, plumbing, fire-alarm and fire sprinkler work in the
Premises (for purposes of this Exhibit B, the “Engineering Drawings”) to (a) be
prepared by one or more of the Architect, the Contractor, and/or engineers or
other consultants selected and/or retained by the Architect, the Contractor or
Landlord, and (b) conform to the Approved Space Plan, the Approved Additional
Programming Information, the first sentence of Section 4 below, and any
then-existing Approved Architectural Drawings (for purposes of this Exhibit B,
collectively, the “Engineering Requirements”).

3.2.2 Design Build.  Except as provided in Section 3.2.3 below:

A. Delivery and Approval.  The Engineering Drawings shall be delivered to Tenant
within 15 business days after the later of Tenant’s approval of the
Architectural Drawings pursuant to Section 2.5 above or the mutual execution and
delivery of this Agreement.  Tenant shall approve, or reasonably disapprove (and
state, with reasonable specificity, its reasons for disapproving), the
Engineering Drawings within two (2) business days after the latest of
(a) Tenant’s receipt of the Engineering Drawings, (b) Tenant’s approval of the
Architectural Drawings, or (c) the mutual execution and delivery of this
Agreement.  After receiving any such notice of reasonable disapproval, Landlord
shall cause the Contractor to revise the Engineering Drawings and resubmit them
to Tenant, taking into account the reasons for Tenant’s disapproval; provided,
however, that Landlord shall not be required to make any revision to the
Engineering Drawings that conflicts with the Engineering Requirements or the
Landlord Requirements or is otherwise reasonably disapproved by Landlord.  Such
procedure shall be repeated as necessary until Tenant has reasonably approved
the Engineering Drawings.  Such approved Engineering Drawings shall be referred
to herein as the “Approved Engineering Drawings”.

B. Revisions.  If Tenant requests any revision to the Approved Engineering
Drawings, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, and, if Landlord approves such revision, Landlord
shall have such revision made and delivered to Tenant, together with notice of
any resulting change in the most recent Construction Pricing Proposal, within
five (5) business days after the later of Landlord’s receipt of such request or
the mutual execution and delivery of this Agreement if such revision is not
material, and within such longer period of time as may be reasonably necessary
(but not more than 10 business days after the later of such receipt or such
execution and delivery) if such revision is material, whereupon Tenant, within
one (1) business day, shall notify Landlord whether it desires to proceed with
such revision.  If Landlord has begun performing the Tenant Improvement Work,
then, in the absence of such authorization, Landlord shall have the option to
continue such performance disregarding such revision.  Landlord shall not revise
the Approved Engineering Drawings without Tenant’s consent, which shall not be
unreasonably withheld or conditioned.  Tenant shall approve, or reasonably
disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Engineering Drawings within two (2)
business days after receiving Landlord’s request for approval thereof.  Any
change order affecting the Approved Engineering Drawings shall be deemed a
revision to the Approved Engineering Drawings.

Exhibit B

3

--------------------------------------------------------------------------------

 

3.2.3Design Bid Build.  If Landlord, at its option, causes the Engineering
Drawings to be delivered to Tenant on or before the date on which the
Architectural Drawings are first delivered to Tenant pursuant to Section 2.5
above, then (a) Section 3.2.2 above shall not apply; (b) Tenant’s review and
approval of, and any revisions to, the Engineering Drawings shall be governed by
Sections 2.5 and 2.7 above as if the Engineering Drawings were part of the
Architectural Drawings; and (c) the Engineering Drawings, as approved by Tenant
pursuant to Section 2.5 above, shall be referred to herein as the “Approved
Engineering Drawings”.

3.3 Permits.  Landlord shall cause the Contractor to submit the Approved
Architectural Drawings and the Approved Engineering Drawings (for purposes of
this Exhibit B, collectively, the “Approved Construction Drawings”) to the
appropriate municipal authorities and otherwise apply for and obtain from such
authorities all permits necessary for the Contractor to complete the Tenant
Improvement Work (for purposes of this Exhibit B, the “Permits”).

3.4

Construction.

3.4.1 Performance of Tenant Improvement Work.  Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.  Tenant shall pay a construction supervision and
management fee (for purposes of this Exhibit B, the “Landlord Supervision Fee”)
to Landlord in an amount equal to 2% of the aggregate amount of all Allowance
Items other than the Landlord Supervision Fee.

3.4.2 Contractor’s Warranties.  Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall promptly cause such defect to be
corrected.

4 COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S USE.  Landlord shall cause the
Architect and the Contractor to use the Required Level of Care (defined below)
to cause the Architectural Drawings and the Engineering Drawings to comply with
law; provided, however, that Landlord shall not be responsible for any violation
of law resulting from (a) any particular use of the Premises (as distinguished
from general office use), or (b) any failure of the Approved Additional
Programming Information to comply with law.  As used herein, “Required Level of
Care” means the level of care that reputable architects and engineers
customarily use to cause architectural and engineering plans, drawings and
specifications to comply with law where such plans, drawings and specifications
are prepared for spaces in buildings comparable in quality to the
Building.  Except as provided above in this Section 4, Tenant shall be
responsible for ensuring that the Approved Space Plan, the Additional
Programming Information, the Architectural Drawings and the Engineering Drawings
(for purposes of this Exhibit B, collectively, the “Plans”) are suitable for
Tenant’s use of the Premises and comply with law, and neither the preparation of
any of the Plans by the Architect or the Contractor nor Landlord’s approval of
the Plans shall relieve Tenant from such responsibility.  To the extent that
either party (for purposes of this Exhibit B, the “Responsible Party”) is
responsible under this Section 4 for causing the Plans to comply with law, the
Responsible Party may contest any alleged violation of law in good faith,
including by seeking a waiver or deferment of compliance, asserting any defense
allowed by law, and exercising any right of appeal (provided that the other
party incurs no liability as a result of such contest and that, after completing
such contest, the Responsible Party makes any modification to the Plans or any
alteration to the Premises that is necessary to comply with any final order or
judgment).

5 COMPLETION.

5.1 Substantial Completion.  For purposes of Section 1.3.2 of this Agreement,
and subject to Section 5.2 below, the Tenant Improvement Work shall be deemed to
be “Substantially Complete” upon the completion of the Tenant Improvement Work
pursuant to the Approved Construction Drawings (as reasonably determined by
Landlord), with the exception of any details of construction, mechanical
adjustment or any other similar matter the non-completion of which does not
materially interfere with Tenant’s use of the Premises (for purposes of this
Work Letter, “Punchlist Items”).  Landlord shall use commercially reasonable
efforts to complete all Punchlist Items within 30 days after the date of
substantial completion of the Tenant Improvement Work.

5.2 Tenant Cooperation; Tenant Delay.  Tenant shall use reasonable efforts to
cooperate with Landlord, the Architect, the Contractor, and Landlord’s other
consultants to complete all phases of the Plans, approve the Construction
Pricing Proposal, obtain the Permits, and complete the Tenant Improvement Work
as soon as possible, and Tenant shall meet with Landlord, in accordance with a
schedule determined by Landlord, to discuss the parties’ progress.  Without
limiting the foregoing, if (i) the Tenant Improvements include the installation
of electrical connections for furniture stations to be installed by Tenant, and
(ii) any electrical or other portions of such furniture stations must be
installed in order for Landlord to obtain any governmental approval required for
occupancy of the Premises, then (x) Tenant, upon five (5) business days’ notice
from Landlord, shall promptly install such portions of such furniture stations
in accordance with Sections 7.2 and 7.3 of this Lease, and (y) during the period
of Tenant’s entry into the Premises for the purpose of performing such
installation, all of Tenant’s obligations under this Agreement relating to the
Premises shall apply, except for the obligation to pay Monthly Rent.  In
addition, without limiting the foregoing, if the Substantial Completion of the
Tenant Improvement Work is delayed (for purposes of this Exhibit B, a “Tenant
Delay”) as a result of (a) any failure of Tenant to approve the Construction
Pricing Proposal pursuant to Section 2.6.1 above on or before Tenant’s Approval
Deadline; (b) any failure of Tenant to timely approve the Engineering Drawings,
pursuant to Section 3.2.2.A above, for any reason other than their failure to
satisfy the Engineering Requirements; (c) any failure of Tenant to timely
approve any other matter requiring Tenant’s approval; (d) any breach by Tenant
of this Work Letter or this Agreement; (e) any request by Tenant for any
revision to, or for Landlord’s approval of any revision to, any portion of the
Plans that has previously been

Exhibit B

4

--------------------------------------------------------------------------------

 

approved by both parties (except to the extent that such delay results from a
breach by Landlord of its obligations under Section 2.7 or 3.2.2.B above);
(f) any requirement of Tenant for materials, components, finishes or
improvements that are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Tenant Improvement Work as set
forth in this Agreement; (g) any change to the base, shell or core of the
Premises or Building required by the Approved Construction Drawings; or (h) any
other act or omission of Tenant or any of its agents, employees or
representatives, then, notwithstanding any contrary provision of this Agreement,
and regardless of when the Tenant Improvement Work is actually Substantially
Completed, the Tenant Improvement Work shall be deemed to be Substantially
Completed on the date on which the Tenant Improvement Work would have been
Substantially Completed if no such Tenant Delay had occurred.  Notwithstanding
the foregoing, Landlord shall not be required to tender possession of the
Premises to Tenant before the Tenant Improvement Work has been Substantially
Completed, as determined without giving effect to the preceding sentence.

6 MISCELLANEOUS.  Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work.  This Work Letter shall not apply
to any space other than the Premises.

 

 

 

Exhibit B

5

--------------------------------------------------------------------------------

 

EXHIBIT C

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

CONFIRMATION LETTER

 

 

, 20

 

 

 

 

 

 

 

To:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re: Office Lease (the “Lease”) dated ______________, 2015, between HUDSON 333
TWIN DOLPHIN PLAZA, LLC, a Delaware limited liability company (“Landlord”), and
COHERUS BIOSCIENCES, INC., a Delaware corporation (“Tenant”), concerning Suite
600 on the sixth floor of the building located at 333 Twin Dolphin, Redwood
City, California.

 

Lease ID:

 

 

Business Unit Number:

 

 

 

Dear _________________:

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

1.

The Commencement Date is _____________ and the Expiration Date is
_______________.

2.

The exact number of rentable square feet within the Premises is _________ square
feet, subject to Section 2.1.1 of the Lease.

3.

Tenant’s Share for the Premises, based upon the exact number of rentable square
feet within the Premises, is ____________%, subject to Section 2.1.1 of the
Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, pursuant to Section 2.1.1 of
the Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within ten (10) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

 

 

“Landlord”:

 

 

 

 

 

 

 

 

 

HUDSON 333 TWIN DOLPHIN PLAZA, LLC,
a Delaware limited liability company

 

 

 

By:

 

Hudson Pacific Properties, L.P.,

 

 

 

a Maryland limited partnership,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

 

Hudson Pacific Properties, Inc.,

 

 

 

 

 

a Maryland corporation,

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Agreed and Accepted as of                   , 20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

 

 

 

 

 

 

COHERUS BIOSCIENCES, INC., a Delaware corporation

 

 

 

 

 

By:

 

/s/ Dennis M. Lanfear

 

Name:

 

 

 

Title:

 

 

 

 

 

Exhibit C

1

--------------------------------------------------------------------------------

 

EXHIBIT D

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”).  Landlord shall
not be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project.  In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent.  Tenant shall bear the cost of any lock changes or repairs required by
Tenant.  Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.  Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for Comparable Buildings.  Tenant
shall cause its employees, agents, contractors, invitees and licensees who use
Building doors during such hours to securely close and lock them after such
use.  Any person entering or leaving the Building during such hours, or when the
Building doors are otherwise locked, may be required to sign the Building
register, and access to the Building may be refused unless such person has
proper identification or has a previously arranged access pass.  Landlord will
furnish passes to persons for whom Tenant requests them.  Tenant shall be
responsible for all persons for whom Tenant requests passes and shall be liable
to Landlord for all acts of such persons.  Landlord and its agents shall not be
liable for damages for any error with regard to the admission or exclusion of
any person to or from the Building.  In case of invasion, mob, riot, public
excitement or other commotion, Landlord may prevent access to the Building or
the Project during the continuance thereof by any means it deems appropriate for
the safety and protection of life and property.

4. No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord.  All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates.  Landlord may prescribe the weight, size and position of
all safes and other heavy property brought into the Building and also the times
and manner of moving the same in and out of the Building.  Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight.  Landlord will not
be responsible for loss of or damage to any such safe or property.  Any damage
to the Building, its contents, occupants or invitees resulting from Tenant’s
moving or maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent.  Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein.  Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent.  Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior consent.

Exhibit D

1

--------------------------------------------------------------------------------

 

11. Tenant shall not, without Landlord’s prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws.  Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal.  No burning candle or
other open flame shall be ignited or kept by Tenant in or about the Premises,
Building or Project.

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise.  Tenant shall not throw anything out of doors, windows or skylights
or down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

15. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use.  Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent.  Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls.  Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available.  Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

20. Tenant shall store all its trash and garbage inside the Premises.  No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building.  All trash, garbage and
refuse disposal shall be made only through entryways and elevators provided for
such purposes at such times as Landlord shall designate.  Tenant shall comply
with Landlord’s recycling program, if any.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work (a) shall be subject to
Landlord’s prior consent; (b) shall not, in Landlord’s reasonable judgment,
disturb labor harmony with any workforce or trades engaged in performing other
work or services at the Project; and (c) while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

23. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior consent.  Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises.  All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent.  Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

Exhibit D

2

--------------------------------------------------------------------------------

 

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No‑Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No‑Smoking”
ordinance that is not superseded by such law.

27. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that no
such modification or supplement shall materially reduce Tenant’s rights or
materially increase Tenant’s obligations hereunder.  Landlord may waive any of
these Rules and Regulations for the benefit of any tenant, but no such waiver
shall be construed as a waiver of such Rule and Regulation in favor of any other
tenant nor prevent Landlord from thereafter enforcing such Rule and Regulation
against any tenant.  Notwithstanding the foregoing, no rule that is added to the
initial Rules and Regulations shall be enforced against Tenant in a manner that
unreasonably discriminates in favor of any other similarly situated tenant.

 

Exhibit D

3

--------------------------------------------------------------------------------

 

EXHIBIT E

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious
manner.  Accordingly, except with respect to actions for unlawful or forcible
detainer or with respect to the prejudgment remedy of attachment, any action,
proceeding or counterclaim brought by either party hereto against the other
(and/or against its officers, directors, employees, agents or subsidiaries or
affiliated entities) on any matters arising out of or in any way connected with
this Lease, Tenant’s use or occupancy of the Premises and/or any claim of injury
or damage, whether sounding in contract, tort, or otherwise, shall be heard and
resolved by a referee under the provisions of the California Code of Civil
Procedure, Sections 638 — 645.1, inclusive (as same may be amended, or any
successor statute(s) thereto) (the “Referee Sections”).  Any fee to initiate the
judicial reference proceedings and all fees charged and costs incurred by the
referee shall be paid by the party initiating such procedure (except that if a
reporter is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease.  The venue of the proceedings shall
be in the county in which the Premises are located.  Within 10 days of receipt
by any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections.  If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises are located for the purpose of appointment
of a referee under the Referee Sections.  If the referee is appointed by the
court, the referee shall be a neutral and impartial retired judge with
substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., ADR Services, Inc. or a similar mediation/arbitration
entity approved by each party in its sole and absolute discretion.  The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections.  The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease.  The referee shall not, however, have the power to
award punitive damages, nor any other damages that are not permitted by the
express provisions of this Lease, and the parties waive any right to recover any
such damages.  The parties may conduct all discovery as provided in the
California Code of Civil Procedure, and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California Law.  The
reference proceeding shall be conducted in accordance with California Law
(including the rules of evidence), and in all regards, the referee shall follow
California Law applicable at the time of the reference proceeding.  The parties
shall promptly and diligently cooperate with one another and the referee, and
shall perform such acts as may be necessary to obtain a prompt and expeditious
resolution of the dispute or controversy in accordance with the terms of this
Exhibit E.  In this regard, the parties agree that the parties and the referee
shall use best efforts to ensure that (a) discovery be conducted for a period no
longer than six (6) months from the date the referee is appointed, excluding
motions regarding discovery, and (b) a trial date be set within nine (9) months
of the date the referee is appointed.  In accordance with Section 644 of the
California Code of Civil Procedure, the decision of the referee upon the whole
issue must stand as the decision of the court, and upon the filing of the
statement of decision with the clerk of the court, or with the judge if there is
no clerk, judgment may be entered thereon in the same manner as if the action
had been tried by the court.  Any decision of the referee and/or judgment or
other order entered thereon shall be appealable to the same extent and in the
same manner that such decision, judgment, or order would be appealable if
rendered by a judge of the superior court in which venue is proper
hereunder.  The referee shall in his/her statement of decision set forth his/her
findings of fact and conclusions of law.  The parties intend this general
reference agreement to be specifically enforceable in accordance with the Code
of Civil Procedure.  Nothing in this Exhibit E shall prejudice the right of any
party to obtain provisional relief or other equitable remedies from a court of
competent jurisdiction as shall otherwise be available under the Code of Civil
Procedure and/or applicable court rules.  

 

 

Exhibit E

1

--------------------------------------------------------------------------------

 

EXHIBIT F

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

ADDITIONAL PROVISIONS

1.

California Civil Code Section 1938.  Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

2.

Monument Signage.

2.1.

So long as (i) Tenant is not in Default under the terms of the Lease; (ii)
Tenant is in occupancy of the Premises; (iii) Tenant has not assigned the Lease
(other than pursuant to a Permitted Transfer) or sublet any part of the Premises
(other than to an Affiliate), and (iv) Tenant notifies Landlord prior to
December 31, 2015, of its desire to have a Panel (as hereinafter defined)
(individually a “Signage Condition” and collectively, the “Signage Conditions”),
Tenant shall have the right, subject to the terms hereof, to have its name
placed (in each case, a the “Panel”) on the monument sign serving the Building
(the location of which is shown on Exhibit H) (the “Monument Sign”). The
installation of the Panel shall be subject to (a) the approval of any
governmental authority having jurisdiction and (b) the existing rights of
existing tenants in the Building.  The location of the Panel shall be subject to
Landlord’s reasonable discretion.  The Panel shall (1) be designed by Landlord,
(2) contain the Tenant’s name, (3) be of a similar size and style as the names
of other tenants on the Monument Sign and be harmonious with the design
standards of the Building and Monument Sign, (4) be affixed to the Monument Sign
in a manner consistent with the other tenant names on the Monument Sign, and (5)
if the other tenant names on the Monument Sign are currently illuminated, be
illuminated in a similar manner. Following receipt of all necessary governmental
approvals and so long as the Signage Conditions are satisfied, Landlord, at
Tenant’s sole cost and expense, shall fabricate, construct and thereafter
install the Panel on the Monument Sign. All costs for which Tenant is
responsible under this Section 2.1 shall be paid by Tenant to Landlord within 30
days of written request by Landlord.

2.2.

Although Landlord will perform the maintenance and repair to the Monument Sign
and the Panel, Tenant shall be liable for all costs related to such maintenance,
and, if applicable, illumination thereof.  In the event that additional names
are listed on the Monument Sign, all future costs of maintenance and repair
shall be prorated between Tenant and the other parties that are listed on the
Monument Sign.  All costs for which Tenant is responsible under this Section 2.2
shall be paid by Tenant to Landlord within 30 days of written request by
Landlord.

2.3.

Upon expiration or earlier termination of the Lease or if during the Term (and
any extensions thereof) any of the Signage Conditions are no longer satisfied,
then Tenant's rights granted herein will terminate and Tenant, at its cost
within 30 days after request by Landlord, shall remove Tenant’s Panel from the
Monument Sign and restore the affected portion of the Monument Sign to the
condition it was in prior to installation of Tenant’s Panel, ordinary wear and
tear excepted.  If Tenant does not perform such work within such 30 day period,
then Landlord may do so, at Tenant’s cost, and Tenant shall reimburse Landlord
for the cost of such work within 30 days after request therefore.  The
provisions of this Section 2.3 shall survive expiration or earlier termination
of the Lease.

2.4.

Landlord may, at anytime during the Term (or any extension thereof), upon 30
days prior written notice to Tenant, relocate the position of Tenant's Panel. 
The cost of such relocation of Tenant's Panel shall be at the cost and expense
of Landlord.

3.

Early Entry.  Tenant may enter the Premises (i) after installation of the
ceiling grid in the Premises and before the Commencement Date (but not before
the date that Landlord reasonably estimates will occur 30 days before the
Commencement Date), solely for the purpose of installing telecommunications and
data cabling in the Premises, and (ii) after installation of the carpeting in
the Premises and before the Commencement Date (but not before the date that
Landlord reasonably estimates will occur 30 days before the Commencement Date),
solely for the purpose of installing equipment, furnishings and other personal
property in the Premises.  Other than the obligation to pay Monthly Rent, all of
Tenant’s obligations hereunder shall apply during any period of such early
entry.  Notwithstanding the foregoing, Landlord may limit, suspend or terminate
Tenant’s rights to enter the Premises pursuant to this Section 3 if Landlord
reasonably determines that such entry is endangering individuals working in the
Premises or is delaying completion of the Tenant Improvement Work (as defined in
Exhibit B).  

Exhibit F

1

--------------------------------------------------------------------------------

 

5.Right of First Offer.

5.1.

Grant of Option; Conditions.

A.

Subject to the terms of this Section 5, Tenant shall have a right of first offer
(“Right of First Offer”) with respect to the following suite (and with respect
to each portion of such suite) (such suite or portion thereof, a “Potential
Offering Space”): the 27,475 rentable square feet known as Suite No. 500 on the
fifth floor of the Building shown on the demising plan attached to the Lease as
Exhibit I.  Tenant’s Right of First Offer shall be exercised as follows:  At any
time after Landlord has determined that a Potential Offering Space has become
Available (defined below), but before leasing such Potential Offering Space to a
third party, Landlord, subject to the terms of this Section 5, shall provide
Tenant with a written notice (for purposes of this Section 5, an “Advice”)
advising Tenant of the material terms on which Landlord is prepared to lease
such Potential Offering Space (sometimes referred to herein as an “Offering
Space”) to Tenant, which terms shall be consistent with Section 5.2 below.  For
purposes hereof, a Potential Offering Space shall be deemed to become
“Available” as follows:  (i) if such Potential Offering Space is not leased to a
third party as of the date of mutual execution and delivery of this Lease, such
Potential Offering Space shall be deemed to become Available when Landlord has
located a prospective tenant that may be interested in leasing such Potential
Offering Space; and (ii) if such Potential Offering Space is leased to a third
party as of the date of mutual execution and delivery of this Lease, such
Potential Offering Space shall be deemed to become Available when Landlord has
determined that such third-party tenant, and any occupant of such Potential
Offering Space claiming under such third-party tenant, will not extend or renew
the term of its lease, or enter into a new lease, for such Potential Offering
Space.  Upon receiving an Advice, Tenant may lease the Offering Space, in its
entirety only, under the terms set forth in the Advice, by delivering to
Landlord a written notice of exercise (for purposes of this Section 5, a “Notice
of Exercise”) within five (5) days after receiving the Advice.

B.

If Tenant receives an Advice but does not deliver a Notice of Exercise within
the period of time required under Section 5.1.A above, Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

C.

Notwithstanding any contrary provision hereof, (i) Landlord shall not be
required to provide Tenant with an Advice if any of the following conditions
exists when Landlord would otherwise deliver the Advice; and (ii) if Tenant
receives an Advice from Landlord, Tenant shall not be entitled to lease the
Offering Space based on such Advice if any of the following conditions exists:

(1)

a Default exists;

(2)

all or any portion of the Premises is sublet;

(3)

the Lease has been assigned; or

(4)

Tenant is not occupying the Premises.

If, by operation of the preceding sentence, Landlord is not required to provide
Tenant with an Advice, or Tenant, after receiving an Advice, is not entitled to
lease the Offering Space based on such Advice, then Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

5.2.

Terms for Offering Space.

A.

The term for the Offering Space shall be such period as Landlord, in its sole
and absolute discretion, may set forth in the Advice; provided, however, that
such term shall be not less than coterminous with the term for the balance of
the Premises and (except to the extent necessary to be so coterminous) shall not
exceed 60 months.  

B.

The term for the Offering Space shall commence on the commencement date stated
in the Advice and thereupon the Offering Space shall be considered a part of the
Premises subject to the provisions of the Lease; provided, however, that the
provisions of the Advice  (including the provision of the Advice establishing
the expiration date for the Offering Space) shall prevail to the extent they
conflict with the provisions of the Lease.

C.

Tenant shall pay Monthly Rent for the Offering Space in accordance with the
provisions of the Advice.  The Advice shall reflect the Prevailing Market
(defined in Section 5.5 below) rate for the Offering Space as determined in
Landlord’s reasonable judgment.

Exhibit F

2

--------------------------------------------------------------------------------

 

D.

Except as may be otherwise provided in the Advice, (i) the Offering Space
(including improvements and personalty, if any) shall be accepted by Tenant in
its configuration and condition existing on the earlier of the date Tenant takes
possession of the Offering Space or the commencement date for the Offering
Space; and (ii) if Landlord is delayed in delivering possession of the Offering
Space by any holdover or unlawful possession of the Offering Space by any party,
Landlord shall use reasonable efforts to obtain possession of the Offering Space
and any obligation of Landlord to tender possession of, permit entry to, or
perform alterations to the Offering Space shall be deferred until after Landlord
has obtained possession of the Offering Space.

5.3.

Termination of Right of First Offer; One-Time Right.

A.

Notwithstanding any contrary provision hereof, Landlord shall not be required to
provide Tenant with an Advice, and Tenant shall not be entitled to exercise its
Right of First Offer, after last day of the seventy-fifth (75th) full calendar
month of the Term.  

B.

Notwithstanding any contrary provision hereof, Landlord shall not be required to
provide Tenant with an Advice, and Tenant shall not be entitled to exercise its
Right of First Offer, with respect to any Potential Offering Space after the
date, if any, on which Landlord becomes entitled to lease such Potential
Offering Space to a third party under Section 5.1.B or 5.1.C above.

5.4.

Offering Amendment.  If Tenant validly exercises its Right of First Offer,
Landlord, within a reasonable period of time thereafter, shall prepare and
deliver to Tenant an amendment (the “Offering Amendment”) adding the Offering
Space to the Premises on the terms set forth in the Advice and reflecting the
changes in the Base Rent, the rentable square footage of the Premises, Tenant’s
Share, and other appropriate terms in accordance with this Section 5.  Tenant
shall execute and return the Offering Amendment to Landlord within 15 days after
receiving it, but an otherwise valid exercise of the Right of First Offer shall
be fully effective whether or not the Offering Amendment is executed.

5.5.

Definition of Prevailing Market.  For purposes of this Section 5, “Prevailing
Market” means the arms-length, fair-market, annual rental rate per rentable
square foot, under renewal and expansion leases and amendments entered into on
or about the date on which the Prevailing Market is being determined hereunder,
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the Redwood City, California area.  The
determination of Prevailing Market shall take into account (i) any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; and (ii) any material differences in
configuration or condition between the Offering Space and any comparison space.

5.6.

Subordination.  Notwithstanding any contrary provision hereof, Tenant’s Right of
First Offer shall be subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Project existing on the date
hereof.  In addition, if Landlord, as permitted under Section 5.1.B or 5.1.C
above, leases any Potential Offering Space to a third party on terms including a
right of first offer, right of first refusal, expansion option or other
expansion right with respect to any other Potential Offering Space (and if, in
the case of any such lease permitted under Section 5.1.B above, such expansion
right was disclosed in the Advice received by Tenant), then Tenant’s Right of
First Offer with respect to such other Potential Offering Space shall be subject
and subordinate to such expansion right in favor of such third party.

6.

Letter of Credit.

6.1.

General Provisions.  Concurrently with its execution and delivery of this Lease,
Tenant shall deliver to Landlord, as collateral for Tenant’s performance of its
obligations under this Lease, a standby, unconditional, irrevocable,
transferable letter of credit (the “Letter of Credit”) that (a) is substantially
in the form of Exhibit J (or another form approved by Landlord in its sole and
absolute discretion), (b) is in the amount of $784,662.00 (the “Letter of Credit
Amount”), (c) names Landlord as beneficiary, and (d) is issued (or confirmed) by
a financial institution that meets the Minimum Financial Requirement (defined
below) and is otherwise acceptable to Landlord in its reasonable
discretion.  For purposes hereof, a financial institution shall be deemed to
meet the “Minimum Financial Requirement” at a particular time only if such
financial institution then (i) has not been placed into receivership by the
FDIC, and (ii) has a financial strength that, in Landlord’s good faith judgment,
is not less than that which is then generally required by Landlord and its
Affiliates as a condition to accepting letters of credit in support of new
leases.  Tenant shall cause the Letter of Credit to be continuously maintained
in effect (whether through replacement, renewal or extension) in the Letter of
Credit Amount through the date (the “Final LC Expiration Date”) occurring
60 days after the scheduled expiration date of the Term, as it may be extended
from time to time.

Exhibit F

3

--------------------------------------------------------------------------------

 

6.2.

Replacement of Letter of Credit.

A.

If the Letter of Credit held by Landlord expires or terminates before the Final
LC Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), Tenant shall deliver to
Landlord, not later than 60 days before such expiration or termination, a new
Letter of Credit, or a certificate of renewal or extension of the Letter of
Credit held by Landlord, in an amount not less than the Letter of Credit Amount
(less the amount of any unapplied Proceeds (defined in Section 6.3 below) then
held by Landlord) and otherwise satisfying all of the requirements set forth in
the first sentence of Section 6.1 above (the “LC Requirements”).

B.

If, at any time before the Final LC Expiration Date, the financial institution
that issued (or confirmed) the Letter of Credit held by Landlord does not meet
the Minimum Financial Requirement, then Tenant, within five (5) business days
after Landlord’s demand, shall deliver to Landlord, in replacement of such
Letter of Credit, a new Letter of Credit that (i) is issued (or confirmed) by a
financial institution that meets the Minimum Financial Requirement and is
otherwise acceptable to Landlord in its reasonable discretion, and (ii) is in an
amount not less than the Letter of Credit Amount (less the amount of any
unapplied Proceeds then held by Landlord) and otherwise satisfies all of the
LC Requirements, whereupon Landlord shall return to Tenant the Letter of Credit
that is being replaced.

C.

If, at any time before the Final LC Expiration Date, the amount of the Letter of
Credit held by Landlord is less than the Letter of Credit Amount (less the
amount of any unapplied Proceeds then held by Landlord), then Tenant, within
five (5) business days after Landlord’s demand, shall either (i) deliver to
Landlord an additional Letter of Credit that is in an amount not less than the
amount of such shortfall and otherwise satisfies all of the LC Requirements, or
(ii) deliver to Landlord, in replacement of the Letter of Credit held by
Landlord, a new Letter of Credit that is in an amount not less than the Letter
of Credit Amount (less the amount of any unapplied Proceeds then held by
Landlord) and otherwise satisfies all of the LC Requirements (whereupon, in the
case of this clause (ii), Landlord shall return to Tenant the Letter of Credit
that is being replaced).

6.3.

Drawings Under Letter of Credit; Use of Proceeds.  If Tenant breaches any
provision of this Lease (including any provision of Section 6.2 above),
Landlord, without limiting its remedies and without notice to Tenant, may draw
upon the Letter of Credit and either (a) use all or part of the proceeds of the
Letter of Credit (“Proceeds”) to cure such breach and compensate Landlord for
any loss or damage caused by such breach, including any damage for which
recovery may be made under California Civil Code § 1951.2, or (b) hold the
Proceeds, without segregation, until they are applied as provided in the
preceding clause (a) or paid to Tenant pursuant to Section 6.4 below.

6.4.

Payment of Unapplied Proceeds to Tenant.  Upon receiving any new or additional
Letter of Credit (or any certificate of renewal or extension of a Letter of
Credit) satisfying the applicable requirements of Section 6.2 above, Landlord
shall pay to Tenant any unapplied Proceeds then held by Landlord, except to the
extent, if any, that the amount of the Letter of Credit then held by Landlord is
less than the Letter of Credit Amount.  In addition, any unapplied Proceeds
shall be paid to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required under
this Lease, or (c) determination of the final Rent due from Tenant.

6.5.

Nature of Letter of Credit and Proceeds.  Landlord and Tenant acknowledge and
agree that, subject to the terms of this Section 6, neither the Letter of Credit
nor any Proceeds are (i) the property of Tenant or its bankruptcy estate, or
(ii) intended to serve as, or in lieu of, a security deposit.

6.6.

Reduction in Letter of Credit Amount.  Notwithstanding the foregoing, provided
that no Default (defined in Section 19.1) occurs on or before the applicable
reduction date below (each a “Reduction Date”), then Tenant shall be entitled to
a reduction in the Letter of Credit Amount as follows:  (a) as of the last day
of the thirty-sixth (36th) full calendar month of the Term, the Letter of Credit
Amount shall be reduced to $641,770.92, (b) as of the last day of the
forty-eighth (48th) full calendar month of the Term, the Letter of Credit Amount
shall be reduced to $494,474.72, and (c) as of the last day of the sixtieth
(60th) full calendar month of the Term, the Letter of Credit Amount shall be
reduced to $342,773.40.  Notwithstanding any contrary provision hereof, if a
Default occurs at any time, Tenant shall have no further right to reduce the
Letter of Credit Amount.  Any reduction in the Letter of Credit Amount shall be
accomplished by Tenant’s delivery to Landlord of a substitute letter of credit
in the reduced amount or an amendment to the existing Letter of Credit
reflecting the reduced amount.

 

 

 

Exhibit F

4

--------------------------------------------------------------------------------

 

EXHIBIT G

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

[Intentionally Omitted]

 

 

 

Exhibit G

1

--------------------------------------------------------------------------------

 

EXHIBIT H

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

MONUMENT SIGN LOCATION

 

[g201508102014223582215.jpg]

 

 

 

Exhibit H

1

--------------------------------------------------------------------------------

 

EXHIBIT I

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

POTENTIAL OFFERING SPACE

 

[g201508102014224682216.jpg]

 

 

Exhibit I

1

--------------------------------------------------------------------------------

 

EXHIBIT J

333 TWIN DOLPHIN PLAZA

333 TWIN DOLPHIN DRIVE

REDWOOD CITY, CALIFORNIA

FORM OF LETTER OF CREDIT

________________________

[Name of Financial Institution]

 

Irrevocable Standby

Letter of Credit

No.

 

Issuance Date:

 

Expiration Date:

 

Applicant: Coherus Biosciences, Inc.

 

Beneficiary

Hudson 333 Twin Dolphin Plaza, LLC

c/o Hudson Pacific Properties

2655 Campus Drive, Suite 100

San Mateo, California  94403

Attn:  Building manager

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount
of  ____________________ U.S. Dollars ($____________________) available for
payment at sight by your draft drawn on us when accompanied by the following
documents:

1.

An original copy of this Irrevocable Standby Letter of Credit.

2.

Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading: “This draw in the amount of ______________________ U.S. Dollars
($____________) under your Irrevocable Standby Letter of Credit No.
____________________ represents funds due and owing to us pursuant to the terms
of that certain lease by and between Hudson 333 Twin Dolphin Plaza, LLC, a
Delaware limited liability company, as landlord, and Coherus Biosciences, Inc.,
a Delaware corporation, as tenant, and/or any amendment to the lease or any
other agreement between such parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit.  A copy of any such notice shall also be sent, in the
same manner, to:  _____________________________ , Attention: Treasury
Department.  In addition to the foregoing, we understand and agree that you
shall be entitled to draw upon this Irrevocable Standby Letter of Credit in
accordance with 1 and 2 above in the event that we elect not to renew this
Irrevocable Standby Letter of Credit and, in addition, you provide us with a
dated statement purportedly signed by an authorized signatory or agent of
Beneficiary stating that the Applicant has failed to provide you with an
acceptable substitute irrevocable standby letter of credit in accordance with
the terms of the above referenced lease.  We further acknowledge and agree
that:  (a) upon receipt of the documentation required herein, we will honor your
draws against this Irrevocable Standby Letter of Credit without inquiry into the
accuracy of Beneficiary’s signed statement and regardless of whether Applicant
disputes the content of such statement; (b) this Irrevocable Standby Letter of
Credit shall permit partial draws and, in the event you elect to draw upon less
than the full stated amount hereof, the stated amount of this Irrevocable
Standby Letter of Credit shall be automatically reduced by the amount of such
partial draw; and (c) you shall be entitled to transfer your interest in this
Irrevocable Standby Letter of Credit from time to time and more than one time
without our approval and without charge.  In the event of a transfer, we reserve
the right to require reasonable evidence of such transfer as a condition to any
draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
_____________________________________to the attention of
___________________________.

 

 

Very truly yours,

 

 

 

[name]

 

[title]

 

Exhibit J

1